562 S.E.2d 422 (2002)
355 N.C. 484
William Edward DOLAN
v.
Karen A. DOLAN.
No. 48A02.
Supreme Court of North Carolina.
May 10, 2002.
*423 Hatfield & Hatfield, by Kathryn K. Hatfield, Greensboro, for plaintiff-appellant.
Floyd & Jacobs, L.L.P., by Jack W. Floyd, Greensboro, for defendant-appellee.
Wyatt Early Harris & Wheeler, L.L.P., by A. Doyle Early, Jr., High Point, on behalf of the North Carolina Chapter of the American Academy of Matrimonial Lawyers, amicus curiae.
PER CURIAM.
AFFIRMED.
Justice EDMUNDS did not participate in the consideration or decision of this case.